Bates, Judge,
delivered the opinion of the court.
Robb sued Schmidt upon a negotiable promissory note made by Schmidt to Nagel, and by Nagel assigned to Robb after maturity. Schmidt pleaded payment, and at the trial gave in evidence delarations of Nagel tending to sustain the plea of payment made after the maturity of the note, and while he still held it; that is, before he assigned it to Robb; and the only question presented by the case is as to the admissibility of that evidence. There can be no doubt that the evidence was properly admitted. The rule is otherwise as to negotiable paper negotiated before maturity, to a bona fide endorsee without notice. A general objection was made to some testimony, but the objection is so made that the record does not show what it really was.
Judgment having been given for the defendant, it will be affirmed.
Judges Bay and Dryden concur.